DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 04/29/2022.
Claims 1-4 and 6-20 are pending. 
Claims 1, 11 and 16 are independent. 



Allowable Subject Matter
Claims 1-4 and 6-20 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a motor control system and method that provides torque ripple compensation, and a steering system:  receive a measured current; determine a first feedback current based on the measured current; generate a first voltage command based on the first current command and the measured current using a first compensator transfer matrix; generate a second voltage command based on the second current command and the first feedback current using a second compensator transfer matrix and based on motor inductance, motor circuit resistance, and motor velocity, wherein the second compensator transfer matrix includes at least one resonant controller, the at least one resonant controller having an infinite gain at a frequency corresponding to the torque ripple to be compensated; compute a final voltage command using the first voltage command, the second voltage command, the final voltage command being applied to a motor, wherein the first voltage command is added to the second voltage command along with other features of claim 1 (claim 1); receiving a measured current; determining a feedback current based on the measured current; generating a first voltage command based on the first current command and the measured current using a first compensator transfer matrix; generating a second voltage command based on the second current command and the feedback command using a second compensator transfer matrix and based on motor inductance, motor circuit resistance, and motor velocity, wherein the second compensator transfer matrix includes at least one resonant controller, the at least one resonant controller having an infinite gain at a frequency corresponding to the torque ripple to be compensated; and computing a final voltage command using the first voltage command, the second voltage command, the final voltage command being applied to a motor, wherein the first voltage command is added to the second voltage command along with other features of claim 11 (claim 11); receiving a measured current; determining a feedback current based on the measured current; generating a first voltage command based on the first current command and the measured current using a first compensator transfer matrix; generating a second voltage command based on the second current command and feedback current using a second compensator transfer matrix and based on motor inductance, motor circuit resistance, and motor velocity, wherein the second compensator transfer matrix includes at least one resonant controller, the at least one resonant controller having an infinite gain at a frequency corresponding to the torque ripple to be compensated; and computing a final voltage command using the first voltage command, the second voltage command, the final voltage command being applied to the motor, wherein the first voltage command is added to the second voltage command along with other features of claim 16 (claim 16).
The combination of the claimed limitations in the independent claims 1, 11 and 16 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846